                   Case 1:19-cv-01580-SAB Document 16 Filed 07/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9                                            FRESNO DIVISION
10
                                      )                      Case No.: 1:19-cv-01580-SAB
11   LIZA LUCERO MORENO,              )
                                      )                      ORDER RE STIPULATION FOR AN
12            Plaintiff,              )                      EXTENSION OF TIME OF 35 DAYS FOR
                                      )                      DEFENDANT’S RESPONSE TO
13       vs.                          )                      PLAINTIFF’S BRIEF
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                      (ECF No. 15)
                                      )
15                                    )
              Defendant.              )
16                                    )
17
18            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
19            1.       Defendant shall file an opposition to Plaintiff’s opening brief on or before August
20                     26, 2020; and
21            2.       Plaintiff shall file a reply, if any, on or before September 10, 2020.
22
     IT IS SO ORDERED.
23
24   Dated:        July 14, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                         1
